EXHIBIT 10.18(b)

2007 AMENDMENT TO
EMISPHERE TECHNOLOGIES, INC.
2000 STOCK OPTION PLAN

          The Board amends the Plan, effective February 12, 2007, as follows:

          Section 12(a) is hereby amended by replacing the current text with the
following text:

          Changes in Capitalization.  The number of shares of Common Stock
covered by each outstanding Option, and the number of shares of Common Stock
which have been authorized for issuance under the Plan but as to which no
Options have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option, as well as the price per share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  All such adjustments shall be made by the
Administrator and effected in a manner that precludes the enlargement of rights
and benefits under the Options.  Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option.